Exhibit 10.1

 



EXHIBIT A

CORPORATE GUARANTY

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, including, without limitation, the credit advance by the
Midcontinent Independent System Operator, Inc. (“Transmission Provider”) to Twin
Cities Power, LLC (“TCP”), Summit Energy, LLC (“SE”), , and Cygnus Energy
Futures, LLC (“CEF”) (TCP, SE and CEF being collectively referred to as
“Company”), the undersigned guarantor Twin Cities Power Holdings, LLC
(“Guarantor”), hereby unconditionally and irrevocably guarantees the prompt and
complete payment of all amounts that Company (or any of TCP, SE and/or CEF) now
or hereafter owes, and the performance of all other obligations of the Company
(or any of TCP, SE and/or CEF), under the terms and conditions of the
Transmission Provider’s Transmission, Energy and Operating Reserve Markets
Tariff on file with the Federal Energy Regulatory Commission, as may be amended
and supplemented from time to time, together with all schedules and attachments
thereto and any replacements or substitutes (the “Tariff”), any agreements
entered into by Company (or any of TCP, SE and/or CEF) under, pursuant to, or in
connection with the Tariff and/or any agreements to which Transmission Provider
and Company (or any of TCP, SE and/or CEF) are Parties, as may be amended or
supplemented from time to time whether now existing or hereafter arising in
accordance with their respective terms, together with costs of enforcement and
collection, including attorneys’ fees (collectively, the “Liabilities”). The
Tariff, any and all agreements entered into by Company (or any of TCP, SE and/or
CEF) under, pursuant to or in connection with the Tariff, and any and all
agreements to which the Company (or any of TCP, SE and/or CEF) and Transmission
Provider are parties, each as it may be amended from time to time and whether it
currently exists or is entered into at anytime in the future are collectively
referred to herein as the “Agreements”.

 

 

 

 

 

 

1.If Company (or any of TCP, SE and/or CEF) does not perform each of its
obligations in strict accordance with each respective Agreement, Guarantor shall
immediately pay upon demand all amounts now or hereafter due under all of the
Agreements (including, without limitation, all principal, interest and fees) and
otherwise proceed to complete the same and satisfy all of the Liabilities,
including Company’s (including all of TCP’s, SE’s and/or CEF’s) obligations
under all of the Agreements. This Guaranty may be satisfied by Guarantor paying
and/or performing (as appropriate) Company’s (and each of TCP’s, SE’s and/or
CEF’s) Liabilities or by the Guarantor causing Company’s (and each of TCP’s,
SE’s and/or CEF’s) Liabilities to be paid or performed; provided, however, that
Guarantor shall at all times remain fully responsible and liable for its
obligations hereunder notwithstanding any such payment or performance (or
failure thereof) by any third party. The maximum aggregate liability of
Guarantor under this Guaranty is limited to the amount of $1,500,000 USD (One
Million Five Hundred Thousand U.S. Dollars), plus all costs and expenses
incurred by Transmission Provider in enforcing this Guaranty against Guarantor
and the Agreements against Company (or any of TCP, SE and/or CEF) (including
attorneys’ fees).

 

2.This Guaranty is an absolute, unconditional and continuing guaranty of the
full and punctual payment and performance by Company (including each of TCP, SE
and/or CEF) of all of the Liabilities, including each of its obligations under
each of the Agreements, and not of collectibility only, and is in no way
conditioned upon any requirement that Transmission Provider (or any other
person) first attempt to collect payment from Company (or any of TCP, SE and/or
CEF) or any other guarantor or surety or resort to any security or other means
of obtaining payment of all or any part of the Liabilities or upon any other
contingency. This is a continuing guaranty and shall be binding upon Guarantor
regardless of: (i) how long after the date hereof the Agreement is entered into;
(ii) how long after the date hereof any part of the obligations under the
Agreements is incurred by Company (or any of TCP, SE and/or CEF); and (iii) the
amount of the obligations under the Agreements at any time outstanding.
Transmission Provider may enforce this Guaranty from time to time and as often
as occasion for such enforcement may arise.

 

3.The obligations hereunder are independent of the obligations of Company (and
each of TCP, SE and/or CEF) and a separate action or actions may be brought and
prosecuted against Guarantor whether action is brought against Company (or any
of TCP, SE and/or CEF) or whether Guarantor is joined in any such action or
actions. Guarantor’s liability under this Guaranty is not conditioned or
contingent upon genuineness, validity, regularity or enforceability of any of
the Agreements.

 

 



1

 

 

4.Guarantor authorizes Transmission Provider, without notice or demand and
without affecting its liability hereunder, from time to time, to: (i) renew,
extend, modify, supplement or otherwise change the terms of any or all the
Agreements or any part thereof; (ii) take and hold security for the payment of
this Guaranty or any or all of the Liabilities, and exchange, enforce, waive and
release any such security; and (iii) apply such security and direct the order or
manner of sale of any collateral provided as such security as Transmission
Provider (or any other person) in its sole discretion may determine. The
obligations and liabilities of Guarantor hereunder shall be absolute and
unconditional, shall not be subject to any counterclaim, set-off, deduction or
defense based upon any claim Guarantor may have against Company (or any of TCP,
SE and/or CEF), any other Guarantor, or any other person or entity, and shall
remain in full force and effect until all of the obligations of Guarantor
hereunder and all of the Liabilities, including all obligations of Company (and
each of TCP, SE and/or CEF) under each of the Agreements, have been fully and
irrevocably satisfied, without regard to, or release or discharge by, any event,
circumstance or condition (whether or not Guarantor shall have knowledge or
notice thereof) which might constitute a legal or equitable defense or discharge
of a Guarantor or surety or which might in any way limit recourse against
Guarantor, including without limitation: (i) any renewal, amendment or
modification of, or supplement to, the terms of any or all of the Agreements;
(ii) any waiver, consent or indulgence by Transmission Provider (or any other
person), or any exercise or non-exercise by Transmission Provider (or any other
person) of any right, power or remedy, under or in respect of this Guaranty or
any of or all the Agreements (whether or not Guarantor or Company (or any of
TCP, SE and/or CEF) has or have notice or knowledge of any such action or
inaction); (iii) the invalidity or unenforceability, in whole or in part, of any
or all of the Agreements, or the termination, cancellation or frustration of any
thereof, or any limitation or cessation of Company’s (or any of TCP’s, SE’s
and/or CEF’s) liability under any thereof (other than any limitation or
cessation expressly provided for therein), including without limitation any
invalidity, unenforceability or impaired liability resulting from Company’s (or
any of TCP’s, SE’s and/or CEF’s) lack of capacity, power and/or authority to
enter into any or all of the Agreements and/or to incur any or all of the
obligations thereunder, or from the execution and delivery of any or all of the
Agreements by any person acting for Company (and each of TCP, SE and/or CEF)
without or in excess of authority; (iv) any actual, purported or attempted sale,
assignment or other transfer by Transmission Provider (or any other person) of
any or all of the Agreements or of any or all of its rights, interests or
obligations thereunder; (v) the taking or holding by Transmission Provider of a
security interest, lien or other encumbrance in or on any property as security
for any or all of the Liabilities, including any or all of the obligations of
Company (and each of TCP, SE and/or CEF) under any or all of the Agreements, the
posting of a cash deposit, letter of credit, performance bond or other financial
accommodation, or any exchange, release, non-perfection, loss or alteration of,
or any other dealing with, any such security; (vi) the addition of any party as
a guarantor or surety of all or any part of the Liabilities, including
obligations of Company (or any of TCP, SE and/or CEF) under any or all of the
Agreements; (vii) any merger, amalgamation or consolidation of Company (or any
of TCP, SE and/or CEF) into or with any other entity, or any sale, lease,
transfer or other disposition of any or all of Company’s (or any of TCP’s, SE’s
and/or CEF’s) assets or any sale, transfer or other disposition of any or all of
the shares of capital stock or other securities of Company (or any of TCP, SE
and/or CEF) to any other person or entity; or (viii) any change in the financial
condition of Company (or any of TCP, SE and/or CEF) or (as applicable) of any
subsidiary, affiliate, partner or controlling shareholder thereof, or Company’s
(or any of TCP’s, SE’s and/or CEF’s) entry into an assignment for the benefit of
creditors, an arrangement or any other Agreement or procedure for the
restructuring of its liabilities, or Company’s (or any of TCP’s, SE’s and/or
CEF’s) insolvency, bankruptcy, reorganization, dissolution, liquidation or any
similar action by or occurrence with respect to Company (or any of TCP, SE
and/or CEF).

 

5.Guarantor unconditionally waives, to the fullest extent permitted by law: (i)
notice of any of the matters referred to in §4 hereof; (ii) any right to the
enforcement, assertion or exercise by Transmission Provider (or any other
person) of any of Guarantor of its rights, powers or remedies under, against or
with respect to (a) any of the Agreements, (b) any other guarantor or surety, or
(c) any security for all or any part of the Liabilities, including the
obligations of Company (or any of TCP, SE and/or CEF) under all or any of the
Agreements or obligations of Guarantor hereunder; (iii) any requirement of
diligence and any defense based on a claim of laches; (iv) all defenses which
may now or hereafter exist by virtue of any statute of limitations, or of any
stay, valuation, exemption, moratorium or similar law, except the sole defense
of full and indefeasible payment; (v) any requirement that Guarantor be joined
as a party in any action or proceeding against Company (or any of TCP, SE and/or
CEF) to enforce any of the provisions of any of the Agreements; (vi) any
requirement that Guarantor be involved in any dispute resolution procedures
involving the Company (or any of TCP, SE and/or CEF) to enforce any of its
obligations under any of the Agreements (including the dispute resolution
procedures set forth in the Tariff); (vii) any requirement that Transmission
Provider (or any other person) mitigate or attempt to mitigate damages resulting
from a default by Guarantor hereunder or from a default by Company (or any of
TCP, SE and/or CEF) under any of the Agreements; (viii) acceptance of this
Guaranty; and (ix) all presentments, protests, notices of dishonor, demands for
performance and any and all other demands upon and notices to Company (or any of
TCP, SE and/or CEF), and any and all other formalities of any kind, the omission
of or delay in performance of which might but for the provisions of this Section
constitute legal or equitable grounds for relieving or discharging Guarantor in
whole or in part from its irrevocable, absolute and continuing obligations
hereunder, it being the intention of Guarantor that its obligations hereunder
shall not be discharged except by payment and performance and then only to the
extent thereof.

 

 



2

 

 

6.Guarantor waives any right to require Transmission Provider (or any other
person) to (i) proceed against Company (or any of TCP, SE and/or CEF); (ii)
proceed against or exhaust any security held from Company (or any of TCP, SE
and/or CEF); or (iii) pursue any other remedy whatsoever. So long as any
obligations remain outstanding under this Guaranty or any of the Agreements,
Guarantor shall not exercise any rights against Company (or any of TCP, SE
and/or CEF) arising as a result of payment by Guarantor hereunder, by way of
subrogation or otherwise, and will not prove any claim in competition with
Transmission Provider (or any other party to any of the Agreements) in respect
of any payment under the Agreements in bankruptcy or insolvency proceedings of
any nature. Guarantor will not claim any set-off or counterclaim against Company
(or any of TCP, SE and/or CEF) in respect of any liability of Guarantor to
Company (or any of TCP, SE and/or CEF) and Guarantor waives any benefit of any
right to participate in any collateral which may be held by Transmission
Provider (or any other party to any of the Agreements or holding any security
for any of the Liabilities).

 

7.If after receipt of any payment of, or the proceeds of any collateral for, all
or any part of the Liabilities, the surrender of such payment or proceeds is
compelled or volunteered to any person because such payment or application of
proceeds is or may be avoided, invalidated, recaptured, or set aside as a
preference, fraudulent conveyance, impermissible set -off or for any other
reason, whether or not such surrender is the result of: (i) any judgment, decree
or order of any court or administrative body having jurisdiction, or (ii) any
settlement or compromise of any claim as to any of the foregoing with any person
(including Company, or any of TCP, SE and/or CEF), then the Liabilities, or part
thereof affected, shall be reinstated and continue and this Guaranty shall be
reinstated and continue in full force as to such Liabilities or part thereof as
if such payment or proceeds had not been received, notwithstanding any previous
cancellation of any instrument evidencing any such Liabilities or any previous
instrument delivered to evidence the satisfaction thereof. The provisions of
this Section shall survive the termination of this Guaranty and any satisfaction
and discharge of Company (or any of TCP, SE and/or CEF) by virtue of any
payment, court order or any Federal, state or local law.

 

8.Any indebtedness of Company (or any of TCP, SE and/or CEF) now or hereafter
held by Guarantor is hereby subordinated to the Liabilities and any indebtedness
of Company (or any of TCP, SE and/or CEF) under any of the Agreements; and such
indebtedness of Company (or any of TCP, SE and/or CEF) to Guarantor shall be
collected, enforced and received by Guarantor as trustee for Transmission
Provider and be paid over to Transmission Provider on account of the Liabilities
but without reducing or affecting in any manner the liability of Guarantor under
the other provisions of this Guaranty.

 

9.Guarantor represents and warrants to Transmission Provider, as an inducement
to Transmission Provider to make the credit advances to Company (and each of
TCP, SE and/or CEF), that: (i) the execution, delivery and performance by
Guarantor of this Guaranty (a) are within Guarantor’s powers and have been duly
authorized by all necessary action; (b) do not contravene Guarantor’s charter
documents or any law or any contractual restrictions binding on or affecting
Guarantor or by which Guarantor’s property may be affected; and (c) do not
require any authorization or approval or other action by, or any notice to or
filing with, any public authority or any other person except such as have been
obtained or made; (ii) this Guaranty constitutes the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally and by general principles of equity;
(iii) each of TCP, SE and CEF, are wholly owned subsidiaries of Guarantor; and
(iv) there is no action, suit or proceeding affecting Guarantor pending or
threatened before any court, arbitrator, or public authority that may materially
adversely affect Guarantor’s ability to perform its obligations under this
Guaranty.

 

 



3

 

 

10.The Guarantor must submit any and all documents that the Guarantor would be
required to submit under Transmission Provider’s Credit Policy (as may be
amended from time to time) if the Guarantor applied for and/or obtained credit
under such Credit Policy, including, without limitation, (i) at least annually a
current bond/debt rating report for senior unsecured debt of the Guarantor and
an issuer rating issued by Moody’s Investor Services or Standard & Poor’s,
promptly upon its issuance, and (ii) financial reports of the Guarantor promptly
upon their issuance including, without limitation, annual audited financial
statements prepared in accordance with generally accepted accounting principles,
with auditor notes and auditor’s report, to be delivered no later than one
hundred twenty (120) days after the end of each fiscal year of the Guarantor and
internally prepared quarterly financial statements prepared in accordance with
generally accepted accounting principles, no later than sixty (60) days after
the end of each fiscal quarter of the Guarantor. Further, Guarantor must inform
Transmission Provider in writing within five (5) Business Days of any Material
Change (as defined in the Transmission Provider’s Credit Policy, as may be
amended from time to time) in its financial status. In addition to any other
remedies available at law or in equity, a Guarantor’s failure to provide this
information may result in proceedings by Transmission Provider to terminate the
Agreements with the Company (or any of TCP, SE and/or CEF).

 

11.Guarantor agrees to pay on demand reasonable attorneys’ fees and all other
costs and expenses which Transmission Provider, and any ITCs (as defined in the
Tariff), their affiliates, representatives, successors and assigns may incur in
the enforcement of this Guaranty. No terms or provisions of this Guaranty may be
changed, waived, revoked or amended without Transmission Provider’s prior
written consent. Should any provision of this Guaranty be determined by a court
of competent jurisdiction to be unenforceable, all of the other provisions shall
remain effective. This Guaranty embodies the entire Agreement among the parties
hereto with respect to the matters set forth herein, and supersedes all prior
Agreements among the parties with respect to the matters set forth herein. No
course of prior dealing among the parties, no usage of trade, and no parole or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof. There are no conditions to the full effectiveness of this
Guaranty. Transmission Provider may assign this Guaranty, and its rights
hereunder in whole or in part, without consent and without in any way affecting
Guarantor’s liability under it. This Guaranty shall inure to the benefit of
Guarantor, Transmission Provider, Company (including each of TCP, SE and/or
CEF), the ITCs and their successors and assigns. Guarantor may not assign this
Guaranty without Transmission Provider’s consent. This Guaranty is in addition
to the guaranties of any other guarantors and any and all other guaranties of
any of the Liabilities, including Company’s (and each of TCP’s, SE’s and/or
CEF’s) indebtedness or obligations under any or all of the Agreements.

 

12.This Guaranty shall be governed by the laws of the State of Indiana, without
regard to conflicts of law principles. Guarantor hereby irrevocably submits to
the jurisdiction of any Indiana or United States Federal court sitting in
Indiana over any action or proceeding arising out of or relating to this
Guaranty or any of the Agreements, and Guarantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such Indiana state or federal court. Guarantor irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to Guarantor at its address set forth herein.
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Guarantor further waives any objection to
venue in Indiana and any objection to an action or proceeding in such State on
the basis of forum non-conveniens. Guarantor further agrees that any action or
proceeding brought against Transmission Provider shall be brought only in
Indiana or the United States Federal courts sitting in Indiana. Nothing herein
shall affect the right of Transmission Provider to bring any action or
proceeding against the Guarantor or its property in the courts of any other
jurisdictions.

 

13.GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICE WITH
RESPECT TO THIS GUARANTY AND THAT IT MAKES THE FOLLOWING WAIVER KNOWINGLY AND
VOLUNTARILY. GUARANTOR IRREVOCABLY WAIVES TRIAL BY JURY IN ANY COURT AND IN ANY
SUIT, ACTION OR PROCEEDING OR ANY MATTER ARISING IN CONNECTION WITH OR IN ANY
WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, THE AGREEMENTS OR
ANY DOCUMENTS RELATED THERETO (INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS) AND THE ENFORCEMENT
OF ANY OF COMPANY’S (or any of TCP’s, SE’s and/or CEF’s) RIGHTS AND REMEDIES.

 

14.GUARANTOR HEREBY KNOWINGLY AND VOLUNTARILY AGREES THAT THE RESOLUTION OF ANY
DISPUTE THAT ARISES UNDER THIS GUARANTY SHALL NOT BE SUBJECT TO THE DISPUTE
RESOLUTION PROCEDURES SET FORTH IN THE TARIFF AND WAIVES ANY RIGHTS TO THE
CONTRARY.

 

4

 

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
this 22nd day of August, 2013.

 

 

Twin Cities Power Holdings, LLC   Tax I.D. No. 27-1658449                   By:
/s/ Tim Krieger     Print Name: Tim Krieger     Title: CEO     Address: 16233
Kenyon Avenue, Suite 210     Lakeville, MN 55044    

 

 

 

 

 



5

